Appellant, who was convicted in the circuit court of the offense of having a pistol on premises not his own, complains that upon the trial of the case the court would not halt the proceedings while his counsel prepared certain written charges which he desired given to the jury. The matter rested within the sound discretion of the trial court, and a reading of the record fails to disclose any abuse of that discretion.
No grounds were assigned for any objection made on the taking of testimony, and the exceptions reserved cannot avail here.
We find nothing in any ruling of the trial court involving other than elementary principles of law. Nowhere is there apparent prejudicial error. In fact, the appellant seems to be guilty under his own statement.
The judgment is affirmed.
Affirmed.